        Case: 1:18-cr-00681 Document #: 32 Filed: 11/29/18 Page 1 of 4 PageID #:91




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION



 UNITED STATES OF AMERICA
                                                             Case No. 18-CR-681

                         v.
                                                             Honorable Judge Kendall
                                                             Magistrate Judge Valdez
 MICHAEL ABRAMSON


              UNOPPOSED MOTION FOR TRAVEL AND TO MODIFY PRETRIAL
                            CONDITIONS OF RELEASE

         Defendant Michael Abramson, by his counsel, respectfully moves this Court for an order

granting him permission to travel outside the Northern District of Illinois for several specific

purposes/trips. Additionally, Mr. Abramson requests a modification of his pretrial conditions of

release to permit general travel outside the Northern District of Illinois going forward, without first

obtaining Court approval, as long as he still obtains pre-approval from Pretrial Services.

         1.      On October 11, 2018, Mr. Abramson was charged in an indictment with violations

of federal tax laws.

         2.      On October 18, 2018, Magistrate Judge Maria Valdez ordered Mr. Abramson’s

conditions of release, including limiting his travel to within the Northern District of Illinois except

as approved by Pretrial Services and the Court.

         3.      Mr. Abramson has complied with all conditions of release, and he is not a flight

risk.

         4.      On October 29, 2018, Pretrial Services approved and the Court granted Mr.

Abramson permission to travel to Louisville, Kentucky from 11/8/2018 through 11/10/2018; Kiev,
      Case: 1:18-cr-00681 Document #: 32 Filed: 11/29/18 Page 2 of 4 PageID #:92




Ukraine from 11/14/2018 through 11/17/2018; and Prague, Czech Republic and Vienna, Austria

from 11/28/2018 through 12/1/2018 for business meetings. (Doc. 25.)

        5.      Pursuant to the approvals granted by both Pretrial Services and the Court, Mr.

Abramson has traveled both nationally and internationally since this case has been pending. For

each trip that he has taken to date, Mr. Abramson provided itineraries to both the Government and

Pretrial Services in advance, followed these itineraries, and returned to the Northern District of

Illinois.

        6.      As evidenced by the above trips and the additional trips for which he requests

permission below, Mr. Abramson travels frequently. In light of Mr. Abramson’s compliance with

his conditions of release during past trips and to conserve judicial and attorney resources going

forward by avoiding the filing of multiple travel motions with the Court, Mr. Abramson

respectfully requests that his conditions of release be modified to permit him to travel outside the

Northern District of Illinois upon the approval of Pretrial Services only.

        7.      In compliance with his current conditions of release, Mr. Abramson also seeks the

Court’s permission to travel outside the Northern District of Illinois for the following trips:

             a. Travel to Houston, Texas on December 18 regarding a potential business
                transaction for Eastern Advisors, Inc.;

             b. Travel to San Luis Potosi, Mexico from Houston on December 19 for a business
                meeting with a bank related to his ownership in Grupo Mexquitic, SA de CV,
                returning to Chicago on December 22, 2018;

             c. A long-planned family vacation in Portugal from May 23, 2018 through June 1,
                2019; and

             d. Occasional travel to Lake Geneva, Wisconsin to visit his brother-in-law, with pre-
                approval from Pretrial Services for each visit.

        8.      Counsel for Mr. Abramson will provide Pretrial Services with itineraries for each

trip set forth in 7(a)-(c) above in advance of his travel.
     Case: 1:18-cr-00681 Document #: 32 Filed: 11/29/18 Page 3 of 4 PageID #:93




       9.      Mr. Abramson’s counsel has communicated with counsel for the Government,

Richard Rothblatt, about the requested travel and modification to Mr. Abramson’s conditions of

release, and the Government has no objection.

       10.     Mr. Abramson’s counsel also communicated with Mr. Abramson’s Pretrial

Services officer, Laura Nelin, and she has no objection.

       WHEREFORE, Mr. Abramson respectfully requests that this Court grant his motion to

modify his conditions of pretrial release to permit him to travel outside the Northern District of

Illinois upon permission by Pretrial Services only, and to make the trips described in this motion.



Dated: November 29, 2018                     Respectfully submitted,



                                             /s/ Lauren Jaffe
                                             Valarie Hays
                                             Lauren Jaffe
                                             RILEY SAFER HOLMES & CANCILA LLP
                                             70 W. Madison Street, Suite 2900
                                             Chicago, IL 60602
                                             (312) 471-8700
                                             (312) 471-8701 (facsimile)
                                             vhays@rshc-law.com
                                             ljaffe@rshc-law.com

                                             Attorneys for Defendant Michael Abramson
     Case: 1:18-cr-00681 Document #: 32 Filed: 11/29/18 Page 4 of 4 PageID #:94




                               CERTIFICATE OF SERVICE

       I, Valarie Hays, an attorney, hereby certify that the foregoing Motion was filed

electronically using the Court’s CM/ECF E-Filing system and was served on all parties on

November 29, 2018, by operation of the Court’s electronic filing system.


                                                   By: /s/ Lauren Jaffe

                                                   Valarie Hays
                                                   Lauren Jaffe
                                                   RILEY SAFER HOLMES & CANCILA LLP
                                                   Three First National Plaza
                                                   70 West Madison Street, Suite 2900
                                                   Chicago, IL 60602
                                                   (312) 471-8700
                                                   (312) 471-8701 (facsimile)
                                                   vhays@rshc-law.com
                                                   ljaffe@rshc-law.com
